Title: C. W. F. Dumas to Benjamin Franklin: A Translation, 2 December 1778
From: Dumas, Charles William Frederic
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Gentlemen
       The Hague, 2 December 1778
      
      Today I have the honor to send you the resolution of which I have already spoken. What delayed me a little was my recent trip to Amsterdam, a bothersome cold which I brought back with me, and the three copies which I had to make to send in successive letters to the congress. This piece fully deserves to be published in both French and English for the service of the United States because of the intimate knowledge that it displays respecting the finances, politics, and the ground and naval forces of this Republic. It is the English party that schemes to have the Republic increase the former and continue to neglect the latter. If it were to succeed, there is no doubt that the Republic would immediately be put to the service of England. Judge, therefore, gentlemen, of what importance is the strong resolve of the great city.
      The period of calm in which we are now will last another ten to twelve days, until the States of the Province reconvene. May God send us before then some great and good news from America. I would put it to more than one good use, and it might produce more than one good result. The London Evening Post of 26 November makes us hope that Clinton has been very roughly handled.
      I am, with great respect, gentlemen, your very humble and very obedient servant,
      
       Dumas
      
     